Citation Nr: 1414719	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA paperless claims processing system reveals a pertinent March 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

First, a Social Security Administration (SSA) determination reveals that the Veteran was found to be disabled effective from the 1990s.  However, the claims file does not appear to contain the complete SSA records.  Therefore, the RO/AMC should attempt to obtain any available SSA records.

Second, the RO/AMC should attempt to secure any outstanding VA treatment records from the VA healthcare system in Chicago, Illinois, dated since June 2011.  

Third, no recent VA medical examination or opinion has been obtained to ascertain whether the Veteran meets the requirements for special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  The Veteran failed to appear to an earlier VA aid and attendance examination scheduled for March 2008; however, the Veteran contends that he never received notification of the date and time of this aid and attendance examination.  See July 2010 VA Form 9.  Therefore, the Veteran should be rescheduled for a more current VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file (including the Virtual VA and VBMS files), any outstanding VA medical records from the Chicago, Illinois, VA healthcare system that are dated from June 2011 to the present.  

2.  The RO/AMC should obtain a copy of any decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records, and the Veteran should be notified.

3.  After securing any treatment records, the RO/AMC should afford the Veteran a VA examination to ascertain the current severity of his nonservice-connected disabilities and determine if he meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the file and examination(s), the examiner should specifically address the following: 

(a) The current symptomatology associated with his various nonservice-connected disabilities and the severity of those symptoms.  (The RO/AMC should ensure findings necessary to apply rating criteria to determine whether the Veteran has any single permanent disability rated 100 percent disabling);

(b) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; 

(c) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity;

(d) Whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(e) For housebound purposes, whether the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the issue of entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  If the benefits sought are not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


